Howard Berler, J.
The People have submitted to this court a proposed order of dismissal predicated on a decision rendered from the Bench dismissing count one of the above-entitled action more .than 30 days after the said decision was made. Shortly thereafter the defendant’s attorney by correspondence directed to the court argues that the said submission of the proposed order is a mere ploy to extend the People’s time to appeal.
This court determines that GPL 460.10 (subd. 1, pars, [a], [c]) clearly requires the service of a copy of an order and filing same with the clerk of the court prior to the commencement of the period provided for the service of a notice of appeal.
This court further makes the observation that nothing precluded the defendant from submitting a similar order for signature immediately after the court rendered its decision fi;om the Bench so that the People’s time to appeal would have been limited to the minimum statutory requirement.
Accordingly, the order submitted will be executed simultaneously with the filing of this memorandum decision.